Exhibit10.22
SPAREBACKUP,  INC.


FORM OF INVESTOR WARRANT


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE OFFERED, SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
(i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE
LAWS, (ii) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT (OR ANY SIMILAR RULE
UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES), OR (iii) AN OPINION OF
COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY TO COUNSEL TO THE
ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND APPLICABLE STATE
LAW IS AVAILABLE.


STOCK PURCHASE WARRANT
To Purchase Shares of Common Stock
 
No. 2011-A  
2011
Issue Date:  June 17, 2011


 
 
THIS CERTIFIES that, for value received, BIOFILM IP, LLC, a Nevada Limited
Liability Company (the “Holder”), is entitled, upon the terms and subject to the
conditions hereinafter set forth, at any time on or after the date hereof, to
subscribe for and purchase, from SPARE BACKUP, INC., a Delaware corporation (the
“Company”), 5,000,000 of the fully paid non-assessable shares of the Company’s
common stock, $0.001 par value per share (“Common Stock”) at a purchase price of
$0.09 per share, provided that such right will terminate, if not terminated
earlier in accordance with the provisions hereof, at 5:00 p.m. (California time)
on the fifth anniversary (the “Expiration Date”) of the date hereof.  The
purchase price and the number of shares for which this warrant (the “Warrant”)
is exercisable are subject to adjustment, as provided herein.  This Warrant was
issued in connection with the Company’s 10% convertible revolving credit note
(the “Note”) and Warrant to purchase 5,000,000 shares of the Company’s Common
Stock (“Warrant Shares”), and is subject to the terms of a Subscription
Agreement (the “Subscription Agreement”) dated the date hereof to which the
Holder is a party.


As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:


(a)           The term “Company” shall include Spare Backup, Inc. and any
corporation which shall succeed or assume the obligations of Spare Backup, Inc.
hereunder.


 
 

--------------------------------------------------------------------------------

 
 
(b)           The term “Warrant Shares” includes (i) the Common Stock and (ii)
any other securities into which or for which any of the Common Stock may be
converted or exchanged pursuant to a plan of recapitalization, reorganization,
merger, sale of assets or otherwise.


(c)           The term “Other Securities” refers to any stock (other than Common
Stock) and other securities of the Company or any other person (corporate or
otherwise) which the holder of the Warrant at any time shall be entitled to
receive, or shall have received, on the exercise of the Warrant, in lieu of or
in addition to Common Stock, or which at any time shall be issuable or shall
have been issued in exchange for or in replacement of Common Stock or Other
Securities.


(d)           The term “Exercise Price” shall be $0.09 per share, subject to
adjustment pursuant to the terms hereof.


1.           Number of Shares Issuable upon Exercise.


Unless sooner terminated in accordance herewith, from and after 120 days
following the date hereof through and including the Expiration Date, the Holder
shall be entitled to receive, upon exercise of this Warrant in whole or in part,
5,000,000 shares of Common Stock of the Company, subject to adjustment pursuant
hereto, by delivery of an original or fax copy of the exercise notice attached
hereto as Exhibit A (the “Notice of Exercise”) along with payment to the Company
of the Exercise Price.


2.           Exercise of Warrant.


(a)           The purchase rights represented by this Warrant are exercisable by
the registered Holder hereof, in whole at any time or in part from time to time
by delivery of the Notice of Exercise duly completed and executed at the office
of the Company in California (or such other office or agency of the Company as
it may designate by notice in writing to the registered Holder hereof at the
address of such Holder appearing on the books of the Company), and upon payment
of the Exercise Price of the shares thereby purchased (cash or by certified or
official bank check payable to the order of the Company in an amount equal to
the Exercise Price of the shares thereby purchased); whereupon the Holder of
this Warrant shall be entitled to receive a certificate for the number of
Warrant Shares so purchased; provided that the Company will place on each
certificate a legend substantially the same as that appearing on this Warrant,
in addition to any legend required by any applicable state or federal law.  If
this Warrant is exercised in part, the Company will issue to the Holder hereof a
new Warrant upon the same terms as this Warrant but for the balance of Warrant
Shares for which this Warrant remains exercisable.  The Company agrees that upon
exercise of this Warrant the Holder shall be deemed to be the record owner of
the shares issued upon exercise as of the close of business on the date on which
this Warrant shall have been exercised as aforesaid.  This Warrant will be
surrendered at the time of exercise or if lost, stolen, misplaced or destroyed,
the Holder will comply with Section 7 below.


 
2

--------------------------------------------------------------------------------

 
 
(b)           Certificates for shares purchased hereunder shall be delivered to
the Holder hereof within a reasonable time after the date on which this Warrant
shall have been exercised as aforesaid.


(c)           The Company covenants that all Warrant Shares which may be issued
upon the exercise of rights represented by this Warrant will, upon exercise of
the rights represented by this Warrant, be fully paid and nonassessable and free
from all preemptive rights, taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue which shall be paid by the Company in accordance with Section 4
below).


3.           No Fractional Shares.


The Company shall not be required to issue fractional Warrant Shares upon the
exercise of this Warrant or to deliver Warrant Certificates which evidence
fractional Warrant Shares.  In the event that a fraction of a Warrant Share
would, except for the provisions of this Section 3, be issuable upon the
exercise of this Warrant, the Company shall pay to the Holder exercising the
Warrant an amount in cash equal to such fraction multiplied by the Per Share
Market Value of the Warrant Share.


For purposes of this Warrant, the Per Share Market Value shall be determined as
follows:   As used herein, “Per Share Market Value” means on any particular date
the closing price per share of Common Stock on such date in the over-the-counter
market
 
4.           Charges, Taxes and Expenses.


Issuance of certificates for Warrant Shares upon the exercise of this Warrant
shall be made without charge to the Holder hereof for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder of this Warrant, or in such name or
names as may be directed by the Holder of this Warrant; provided, however, that
in the event certificates for Warrant Shares are to be issued in a name other
than the name of the Holder of this Warrant, this Warrant, when exercised, shall
be accompanied by the Assignment Form attached hereto as Exhibit B (the
“Assignment Form”) duly executed by the Holder hereof; and provided further,
that upon any transfer involved in the issuance or delivery of any certificates
for Warrant Shares, the Company may require, as a condition thereto, that the
transferee execute an appropriate investment representation as may be reasonably
required by the Company.


5.           No Rights as Stockholders.


This Warrant does not entitle the Holder hereof to any voting rights or other
rights as a Stockholder of the Company prior to the exercise hereof.


 
3

--------------------------------------------------------------------------------

 
 
6.           Exchange and Registry of Warrant.


This Warrant is exchangeable, upon the surrender hereof by the registered Holder
at the above-mentioned office or agency of the Company, for a new Warrant or
Warrants aggregating the total Warrant Shares of the surrendered Warrant of like
tenor and dated as of such exchange.  The Company shall maintain at the
above-mentioned office or agency a registry showing the name and address of the
registered Holder of this Warrant.  This Warrant may be surrendered for
exchange, transfer or exercise, in accordance with its terms, at such office or
agency of the Company, and the Company shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.


7.           Loss, Theft, Destruction or Mutilation of Warrant.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and in case of loss,
theft or destruction, of indemnity reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor (but with no additional rights or
obligations) and dated as of such cancellation, in lieu of this Warrant.


8.           Saturdays, Sundays, Holidays, etc.


If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday or a Sunday or shall be
a legal holiday, then such action may be taken or such right may be exercised on
the next succeeding day not a Saturday, Sunday or legal holiday.


9.           Cash Distributions.


No adjustment on account of cash dividends or interest on the Company’s Common
Stock or Other Securities that may become purchasable hereunder will be made to
the Exercise Price under this Warrant.


10.           Consolidation, Merger or Sale of the Company.


            If the Company is a party to a consolidation, merger or transfer of
assets which reclassifies or changes its outstanding Common Stock, the successor
corporation (or corporation controlling the successor corporation or the
Company, as the case may be) shall by operation of law assume the Company’s
obligations under this Warrant.  Upon consummation of such transaction the
Warrants shall automatically become exercisable for the kind and amount of
securities, cash or other assets which the holder of a Warrant would have owned
immediately after the consolidation, merger or transfer if the holder had
exercised the Warrant immediately before the effective date of such
transaction.  As a condition to the consummation of such transaction, the
Company shall arrange for the person or entity obligated to issue securities or
deliver cash or other assets upon exercise of the Warrant to, concurrently with
the consummation of such transaction, assume the Company’s obligations hereunder
by executing an instrument so providing and further providing for adjustments
which shall be as nearly equivalent as may be practical to the adjustments
provided for in this Section 10.


 
4

--------------------------------------------------------------------------------

 
 
11.           Adjustments for Stock Splits, Combinations, etc.


The number of Shares and class of capital stock purchasable under this Warrant
are subject to adjustment from time to time as set forth in this Section 11.


(a)           Adjustment for Change in Capital Stock.  If the Company:
 
(i)           pays a dividend or makes a distribution on its Common Stock, in
each case, in shares of its Common Stock;
 
(ii)           subdivides its outstanding shares of Common Stock into a greater
number of shares;
 
(iii)           combines its outstanding shares of Common Stock into a smaller
number of shares;
 
(iv)           makes a distribution on its Common Stock in shares of its capital
stock other than Common Stock; or
 
(v)           issues by reclassification of its shares of Common Stock any
shares of its capital stock;
 
then the number and classes of shares purchasable upon exercise of each Warrant
in effect immediately prior to such action shall be adjusted so that the holder
of any Warrant thereafter exercised may receive the number and classes of shares
of capital stock of the Company which such holder would have owned immediately
following such action if such holder had exercised the Warrant immediately prior
to such action.
 
For a dividend or distribution the adjustment shall become effective immediately
after the record date for the dividend or distribution.  For a subdivision,
combination or reclassification, the adjustment shall become effective
immediately after the effective date of the subdivision, combination or
reclassification.
 
If after an adjustment the Holder, upon exercise of a Warrant, may receive
shares of two or more classes of capital stock of the Company, the Board of
Directors of the Company shall in good faith determine the allocation of the
adjusted Exercise Price between or among the classes of capital stock.  After
such allocation, that portion of the Exercise Price applicable to each share of
each such class of capital stock shall thereafter be subject to adjustment on
terms comparable to those applicable to Common Stock in this
Warrant.  Notwithstanding the allocation of the Exercise Price between or among
shares of capital stock as provided by this Section 11(a), a Warrant may only be
exercised in full by payment of the entire Exercise Price currently in effect.
 
(b)           The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 11 and in
the taking of all such action as may be necessary or appropriate in order to
protect the exercise rights of the Holders of this Warrant against impairment.


 
5

--------------------------------------------------------------------------------

 
 
12.           Certificate as to Adjustments.


In each case of any adjustment or readjustment in the shares of Common Stock (or
Other Securities) issuable on the exercise of the Warrant, the Company at its
expense will promptly cause its Chief Financial Officer or other appropriate
designee to compute such adjustment or readjustment in accordance with the terms
of the Warrant and prepare a certificate setting forth such adjustment or
readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by the Company for any additional shares of Common Stock (or Other
Securities) issued or sold or deemed to have been issued or sold, (b) the number
of shares of Common Stock (or Other Securities) outstanding or deemed to be
outstanding, and (c) the Exercise Price and the number of shares of Common Stock
to be received upon exercise of this Warrant, in effect immediately prior to
such adjustment or readjustment and as adjusted or readjusted as provided in
this Warrant. The Company will forthwith mail a copy of each such certificate to
the Holder of the Warrant and any Warrant agent of the Company (appointed
pursuant to Section 16 hereof).


13.           Reservation of Stock Issuable on Exercise of Warrant.


The Company will at all times reserve and keep available, solely for issuance
and delivery on the exercise of the Warrant, shares of Common Stock (or Other
Securities) from time to time issuable on the exercise of the Warrant.


14.           Assignment; Exchange of Warrant.


Subject to compliance with applicable securities laws, this Warrant, and the
rights evidenced hereby, may be transferred by any registered Holder hereof (a
“Transferor”) with respect to any or all of the shares underlying this
Warrant.  On the surrender for exchange of this Warrant, with the Transferor’s
duly executed Assignment Form and together with evidence reasonably satisfactory
to the Company demonstrating compliance with applicable securities laws, which
shall include, without limitation, a legal opinion from the Transferor’s counsel
that such transfer is exempt from the registration requirements of applicable
securities laws, the Company at its expense (but with payment by the Transferor
of any applicable transfer taxes) will issue and deliver to or on the order of
the Transferor thereof a new Warrant of like tenor, in the name of the
Transferor and/or the transferee(s) specified in such Assignment Form (each a
“Transferee”), calling in the aggregate on the face or faces thereof for the
number of Warrant Shares called for on the face or faces of the Warrant so
surrendered by the Transferor; and provided further, that upon any such
transfer, the Company may require, as a condition thereto, that the Transferee
execute an appropriate investment representation as may be reasonably required
by the Company.


 
6

--------------------------------------------------------------------------------

 
 
15.           Rule 144.


The Company will, at its own expense, provide any and all legal opinions
required for the removal of the restrictive legend from the Warrant Share
certificate(s) pursuant to Rule 144 of the Act and will process any request for
removal of the restrictive legend within five business days.  For every day that
the Company is late in providing a requested opinion, the Company will pay to
the Holder of such Warrant Shares liquidated damages of 1% per day of the value
of the securities whose legends were requested to be removed.


16.           Warrant Agent.


The Company may, by written notice to each Holder of a Warrant, appoint an agent
for the purpose of issuing Common Stock (or Other Securities) on the exercise of
this Warrant pursuant to Section 2, assigning this Warrant pursuant to Section
14, and replacing this Warrant pursuant to Section 7, or any of the foregoing,
and thereafter any such issuance, exchange or replacement, as the case may be,
shall be made at such office by such agent.


17.           Notices, etc.


All notices shall be in writing signed by the party giving such notice, and
delivered personally or sent by overnight courier or messenger or sent by
registered or certified mail (air mail if overseas),
 return receipt requested, or by telex, facsimile transmission, telegram or
similar means of communication.  Notices shall be deemed to have been received
on the date of personal, telex, facsimile transmission, telegram or similar
means of communication, or if sent by overnight courier or messenger, shall be
deemed to have been received on the next delivery day after deposit with the
courier or messenger, or if sent by certified or registered mail, return receipt
requested, shall be deemed to have been received on the third business day after
the date of mailing.  Notices shall be sent to the addresses set forth below
each party’s signature on the Subscription Agreement.


18.           Notices of Record Date.


In case,


(a)           The Company takes a record of the holders of its Common Stock for
the purpose of entitling them to subscribe for or purchase any shares of stock
of any class or to receive a dividend, distribution or any other rights; or


(b)           There is any capital reorganization of the Company,
reclassification of the capital stock of the Company (other than a subdivision
or combination of its outstanding shares of Common Stock), or consolidation or
merger of the Company with or into another corporation which does not constitute
a Sale of the Company; or


(c)           There is a voluntary or involuntary dissolution, liquidation or
winding up of the Company;


then, and in any such case, the Company shall cause to be mailed to the Holder,
at least 20 business days prior to the date hereinafter specified, a notice
stating the date on which (i) a record is to be taken for the purpose of such
dividend, distribution or rights, or (ii) such reclassification, reorganization,
consolidation, merger, dissolution, liquidation or winding up is to take place
and the date, if any is to be fixed, as of which holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reclassification, reorganization,
consolidation, merger, dissolution, liquidation or winding up.


 
7

--------------------------------------------------------------------------------

 
 
19.           Amendments and Supplements.


(a)           The Company may from time to time supplement or amend this Warrant
without the approval of any Holders in order to cure any ambiguity or to be
correct or supplement any provision contained herein which may be defective or
inconsistent with any other provision, or to make any other provisions in regard
to matters or questions herein arising hereunder which the Company may deem
necessary or desirable and which shall not materially adversely affect the
interest of the Holder.  All other supplements or amendments to this Warrant
must be signed by the party against whom such supplement or amendment is to be
enforced.


(b)           Notwithstanding Section 19(a), the Company may at any time during
the term of this Warrant reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.


20.           Call of Warrants by the Company.


Subject to the terms and conditions set forth herein, on any date during the
term of this Warrant, on or after the first day after the five Trading Day (as
defined below) that the average closing price of the Common Stock exceeds $0.60
per share (the “Call Date”), the Company shall have the right to deliver written
notices to the Holder (each, a “Call Notice” and the day a Call Notice is
delivered, a “Delivery Date”), providing the Company with an option to call, on
the sixth business day following the receipt of the Call Notice (“the Exercise
Date”), the Warrant.  The Company may not deliver a Call Notice unless and until
all of the conditions set forth in this Section 20 have been satisfied by the
Company or waived by the Holder.


As used herein, “Trading Day” means a day on which the shares of Common Stock
are traded on the national securities exchange on which the shares of Common
Stock are then listed or quoted, or (b) if the shares of Common Stock are not
listed on a national securities exchange, a day on which the shares of Common
Stock are traded in the over-the-counter market; provided, however, that in the
event that the shares of Common Stock are not listed or quoted as set forth in
(a) and (b) hereof, then Trading Day shall mean any calendar day that is not a
Saturday, Sunday or federal holiday.


(a)           Conditions Precedent to the Right of the Company to Deliver a Call
Notice.  The right of the Company to deliver a Call Notice is subject to the
satisfaction by the Company or waiver by the Holder, at or before the applicable
Delivery Date and the applicable Exercise Date, of each of the following
conditions:


 
8

--------------------------------------------------------------------------------

 
 
(i)           Accuracy of the Company’s Representations and Warranties in this
Warrant and the Subscription Agreement. Any material representations and
warranties of the Company contained in this Warrant or the Subscription
Agreement shall be true and correct as of the date when made, as of the
applicable Delivery Date as though made on and as of the applicable Delivery
Date and as of the applicable Exercise Date as though made on and as of the
applicable Exercise Date;


(ii)           Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all material covenants,
agreements and conditions required by this Warrant and the Subscription
Agreement to be performed, satisfied or complied with by the Company at or prior
to the applicable Delivery Date and the applicable Exercise Date;


(iii)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Warrant and the Subscription Agreement;


(iv)           Trading Threshold.  For the Five Trading Days immediately
preceding the applicable Call Date, the average closing price for such five
Trading Days shall be at least $0.60;


(v)           Notice.  Notice of the Call Date shall be given to registered
holder of Warrant in the manner provided in Section 17.


21.           Investment Intent.


Holder represents and warrants to the Company that Holder is acquiring the
Warrant for investment and with no present intention of distributing or
reselling the Warrant or the Warrant Shares.
 
 
22.
Certificates to Bear Language.

 
 
The Warrant and the Warrant Shares issuable upon exercise thereof shall bear the
following legend by which Holder shall be bound:
 


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER
SUCH ACT IS AVAILABLE.”


 
9

--------------------------------------------------------------------------------

 
 
Certificates for the Warrant or Warrant Shares without such legend shall be
issued if such Warrant or Warrant Shares are sold pursuant to an effective
registration statement under the Act, or if the Company has received an opinion
from counsel reasonably satisfactory to counsel for the Company, that such
legend is no longer required under the Act.


23.           Miscellaneous.


(a)           This Warrant shall be governed by and construed in accordance with
the laws of the State of California without regard to principles of conflicts of
laws. The parties submit to the jurisdiction of the Courts of the County of
Riverside, State of California or a Federal Court empanelled in the State of
California for the resolution of all legal disputes arising under the terms of
this Warrant, including, but not limited to, enforcement of any arbitration
award.  The Company and the Holder agree to submit to the jurisdiction of such
courts and waive trial by jury.


(b)           If any action or proceeding is brought by the Company on the one
hand or by the Holder on the other hand to enforce or continue any provision of
this Warrant, the prevailing party’s costs and expenses, including its
reasonable attorney’s fees, in connection with such action or proceeding shall
be paid by the other party.


(c)           In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Warrant.


(d)           The headings in this Warrant are for purposes of reference only,
and shall not limit or otherwise affect any of the terms hereof.


[Signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.
 

 
SPARE BACKUP, INC,
   
a Delaware corporation
         
Date
By:
/s/       
Cery B. Perle,
     
President
         

 
 
11

--------------------------------------------------------------------------------

 
EXHIBIT A


NOTICE OF EXERCISE
(To be signed only on exercise of Warrant)


TO:  Spare Backup, Inc.


The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.2011-____), hereby irrevocably elects to purchase:


________ shares of the Common Stock covered by such Warrant.




The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is an
aggregate of $___________.




The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to___________________whose address
is_________________________________________________________.


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Act”) or pursuant to an exemption from registration under
the Act.
 
 

Dated:                                               
(Signature must conform to name of holder as specified on the face of the
Warrant)
         
(Address)

 
 
12

--------------------------------------------------------------------------------

 
EXHIBIT B


ASSIGNMENT FORM
(To be signed only on transfer of Warrant)


For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the number of shares of Common Stock of Spare
Backup, Inc. to which the within Warrant relates specified under the heading
“Number Transferred,” respectively, opposite the name(s) of such person(s) and
appoints each such person Attorney to transfer its respective right on the books
of Spare Backup, Inc. with full power of substitution in the premises.


 
Transferees
 
Number
Transferred
           





 

Dated:______________________    
(Signature must conform to name of holder as specified on the face of the
warrant)
Signed in the presence of:
                            Print Name    (address)            
ACCEPTED AND AGREED BY TRANSFEREE:
                        Print Name      (address)            

 
 
13








                                                               











                                                             

 


 